On Confession of Error

PER CURIAM.
Christiana Trust, in its capacity as trustee- (“Christiana Trust”), appeals an order granting summary judgment to the borrowers, Kenia and Rafael Maresma, 'in a residential mortgage foreclosure case. The trial court involuntarily dismissed the foreclosure suit as to all defendants based on Christiana. Trust’s failure to satisfy a condition precedent.
Based upon the record before us and the Maresmas’ commendable confession of error, we reverse the'final order of dismissal and remand the cáse to the trial court for further proceedings.- See Vasilevskiy v. Wachovia Bank, Nat. Ass’n, 171 So.3d 192 (Fla. 5th DCA 2015),